Citation Nr: 1115256	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder (claimed as post traumatic stress disorder (PTSD)).

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected anxiety disorder (claimed as PTSD).


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970 with service in the Republic of Vietnam.  His awards include a combat infantryman badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Winston-Salem Department of Veterans' Affairs (VA) Regional Office (RO), which denied a disability rating in excess of 30 for an anxiety disorder (claimed as PTSD).  In February 2009, the Veteran filed a notice of disagreement (NOD) that contested the denial of his claim for an increase of the 30 percent rating, which also included a component claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected psychiatric disorder.  In August 2009, the RO furnished the Veteran a statement of the case (SOC), which only addressed the denial of a schedular rating in excess of 30 percent for the service-connected anxiety disorder (claimed as PTSD).  Thereafter, in August 2009, the Veteran filed a substantive appeal (VA Form 9 - Appeal to the Board of Veterans' Appeals) and expressly stated his continued disagreement with the denial of a rating in excess of 30 percent for his service-connected psychiatric disorder, including a TDIU rating.

In this context, the Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected psychiatric disorder has been raised by the Veteran during the pendency of this appeal.  The RO denied this part of the claim for increase in a November 2009 rating decision.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected psychiatric disorder rather than as a separate claim.  Id. at 455.

The issue of entitlement to a TDIU, as due to the Veteran's service-connected anxiety disorder (claimed as PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 20, 2008, the evidence of record demonstrates that the Veteran's anxiety disorder (claimed as PTSD) has resulted in at least some moderate difficulties both socially and occupationally, due to symptoms such as:  sleep difficulty; nightmares; flashbacks; irritability; frustration; anger; hypervigilence; avoidance; depressed mood; anhedonia; poor concentration; low energy; feelings of hopelessness and despair; avoidance of reminders of combat exposure; calm and cooperative behavior with no abnormal movements; good eye contact; normal speech; normal psychomotor skills; an irritable, up and down, okay and fair mood; constricted affect; linear and direct thought process; no delusions; no audio or visual hallucinations; no suicidal or homicidal ideation; fair judgment and insight; intact cognition; full alertness; and orientation in all four spheres; Global Assessment of Functioning (GAF) scores of 55 have been assigned during this period.

2.  From May 20, 2008, the evidence of record demonstrates that the Veteran's anxiety disorder (claimed as PTSD) has resulted in at least some serious difficulties both socially and occupationally, with deficiencies in work, mood, family relations, judgment and thinking, due to symptoms such as:  impaired impulse control from anger outbursts; irritability; mild to moderate short term memory deficits; variable/episodic mood swings; the inability to adapt to stressful circumstances such as a work-like setting; the inability to establish and maintain effective relationships; orientation to person, place and time; sleep difficulty; poor impulse control; mildly impaired recent memory; and social isolation; during this period, GAF scores have been as low as 49; however, the preponderance of the evidence shows that the Veteran does not have total social and occupational functioning due to the disability.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2008, the criteria for the assignment of a disability rating in excess of 30 percent for an anxiety disorder (claimed as PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  From May 20, 2008, the criteria for the assignment of a disability rating of 70 percent for an anxiety disorder (claimed as PTSD) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the November 2008 rating decision, he was provided notice of the VCAA in May 2008.  An additional VCAA letter was sent in July 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in May 2008 and July 2009, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a SOC in August 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran cited the rating criteria along with case law in arguing that he meets the criteria for at least a 70 percent disability rating.  The Veteran has also reported his symptoms to a VA treating physician as well as a VA examiner and their affect on his occupation and daily life.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes VA outpatient treatment reports, a VA examination, a letter from a VA physician, a statement from the Veteran's spouse, and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. Moreover, VA mental health records dated from April 2007 to May 2008, as well as the reports of VA examination dated in October 2008, and by the Veteran's treating VA psychiatrist in February 2009, may be accepted as adequate reports of examination of the Veteran, without further examination, because they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation and diagnostic assessments.  38 C.F.R. § 3.326 (2010).  Thus, there is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2010).


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Throughout the rating period on appeal, the Veteran has been assigned a 30 percent evaluation for his anxiety disorder (claimed as PTSD).  

Psychiatric disorders, including both anxiety disorder and PTSD, are evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Analysis

The Board notes initially that, pursuant to the Veteran's claim for increase in May 2008, VA outpatient records were received, including several mental status evaluations from April 17, 2007 and thereafter.  Thus, the April 17, 2007 date is accepted as the date of the Veteran's claim for increase and the scope of the Veteran's claim for increase includes from the one year prior to April 17, 2007.  See 38 C.F.R. § 3.157(b) (2010).  The April 2007 rating decision, however, considered evidence including VA outpatient treatment reports with mental health evaluations from September 2005 through December 2006 and a VA examination from December 2006.  The record also does not reflect any mental health treatment, VA or private, following December 2006 until April 2007.  Thus, since the evidence on file within one year prior to April 17, 2007 consisted solely of evidence that was determinative of the 30 percent disability rating assigned in the unappealed April 2007 rating decision, which, in effect, implicitly denied any claim for a TDIU, the Veteran is collaterally stopped from re-litigating this same issue using the same evidence that was on file at the time of the April 2007 rating decision to produce a different outcome.  Hazen v. Brown, 10 Vet.App. 511, 520-21 (1997).  Thus, as a matter of law, there is no basis for an increased rating, including a TDIU rating, within one year prior to April 17, 2007.  See id.  

Veteran has maintained that his service-connected anxiety disorder (claimed as PTSD) warrants a disability rating in excess of the 30 percent currently assigned.  In his February 2009 NOD, the Veteran asserted that the 70 percent and 100 percent ratings were the only two appropriate ratings for his disability, that his symptoms were productive of serious impairment, his GAF scores of 49 and 50 indicated serious symptoms, and his treating physician found that his PTSD caused serious impairment.  In a June 2008 statement, the Veteran's spouse reported that her husband's condition had worsened in the past year and she was afraid to ask him questions because he went into a rage.  She also reported he got upset easily, could not sleep with the lights off, had sleep difficulty with only three to four hours of sleep a night, investigated out the window when he was startled out of his sleep, and she did most of the driving due to his road rage.  

VA outpatient treatment reports from April 2007 to October 2009 reflect that the Veteran had been continually treated for and diagnosed with anxiety disorder and PTSD by the VA mental health clinic.  During this period, particularly from April 2007 to May 2008, the Veteran reported increased symptoms including:  sleep difficulty; nightmares; flashbacks; irritability; frustration; anger; hypervigilence; avoidance; depressed mood; anhedonia; poor concentration; low energy; feelings of hopelessness and despair; and avoidance of reminders of combat exposure.  Mental status evaluations from April 2007 to May 2008 also reflect findings of:  calm and cooperative behavior with no abnormal movements; good eye contact; normal speech; normal psychomotor skills; an irritable, up and down, okay and fair mood; constricted affect; linear and direct thought process; no delusions; no audio or visual hallucinations; no suicidal or homicidal ideation; fair judgment and insight; intact cognition; full alertness; and orientation in all four spheres.  The GAF score assigned during this period was 55.  These records also reflect that the Veteran attended group therapy at a Vet Center, was active in his church group, lived with his wife, had good social support, and was a low risk of harm to himself or others.  In May 2007, the Veteran reported having passive thoughts of hurting himself, but had no intention or plan of doing so at this time.

In an October 2008 VA examination, the Veteran reported treatment at the Raleigh, North Carolina VA clinic since 2005 for a mental disorder including for "temperament, sleeping and anger management."  He had no hospitalizations for a mental disorder.  The Veteran reported treatment including medications, Celexa and Trazodone, and therapy with fair results, helping him sleep better but not helping his irritability.  A mental status evaluation revealed the Veteran was appropriately and casually dressed with disheveled clothes.  He had unremarkable psychomotor activity, speech, thought process and thought content.  The Veteran had a cooperative attitude, appropriate affect, and a mood that swung with war news and election coverage.  His attention and orientation were intact.  The Veteran understood the outcome of his behavior and that he had a problem.  He was noted to have average intelligence.  The Veteran reported some varying sleep impairment with poor sleep approximately five nights a week and the ability to fall asleep the next day if he was not active.  No hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts were noted.  

The Veteran was unable to interpret proverbs appropriately with concrete interpretations and no abstraction.  He was noted to have poor impulse control with no episodes of violence and he felt he was too argumentative and could not control it.  He was able to maintain a minimum personal hygiene and had no problem with activities of daily living.  The Veteran felt his worst problem was "foreigners," which reminded him of Vietnam, including any nationality, which made him "jittery."  His remote memory was found to be normal, recent memory was mildly impaired, and immediate memory was normal.  An example of the Veteran's memory disorder was that he forgot appointments and depended upon his wife to take medications.  He was found to be incapable of managing financial affairs as he allowed his wife to perform the bill paying and banking.  The Veteran last worked at a steel fabrication plant and reported that he had been unemployed for the past two to five years due to his arthritis and temper.  He contended that his unemployment was due to his mental disorder; however the VA examiner noted that the VA outpatient clinic records documented prior reports of irritability, reports that the Veteran was put on probation at his last job, and was referred to anger management.  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS), and assigned a GAF score of 50 for the past two years.  The examiner noted the Veteran's reports of social isolation and the inability to tolerate work stress and irritability.  

The VA examiner found there was no total occupational and social impairment due to mental disorder signs and symptoms.  The VA examiner did find that the Veteran's mental disorder signs and symptoms resulted in deficiencies in the following areas, judgment, thinking, family relations, work, and mood.  He found that the Veteran's judgment was impaired by occasional anger outbursts due to anxiety-related irritability, his thinking was impaired by mild to moderate short-term memory deficits, his family relations were impaired by a marital conflict due to anxiety-related irritability, his work was impaired as he quit working due to irritability and anger problems at work, and his mood was impaired due to variable/episodic mood swings.  The VA examiner also found the Veteran had reduced reliability and productivity due to mental disorder symptoms.  He explained that stress sensitivity related to anxiety disorder appeared to limit the Veteran's stability and adaptation (i.e. unpredictable increases in anger and anxiety can hamper functioning in public, at home, etc.).  

In a February 2009 letter, a VA physician reported that he had seen the Veteran on seven occasions dating back to July 2007, most recently in December 2008.  He stated that several of the Veteran's anxiety disorder symptoms were consistent with a diagnosis of PTSD, including undesired negative images and thoughts of prior combat experiences, irritability, sleep disturbances, nightmares, and a desire to avoid conversations or people that remind him of Vietnam.  The VA physician reported that the Veteran had significant occupational/social impairment.  He noted the Veteran was put on probation at work and subsequently quit due to his inability to manage his irritability and anxiety levels.  The VA physician also noted the Veteran and his wife had ongoing marital conflict due to his psychiatric symptoms.  The Veteran's current medications were noted to be helpful with his sleep.  The VA physician also noted the Veteran was previously in group psychotherapy but stopped because he felt the reminders of the past were worsening his symptoms.  He provided the Veteran with a diagnosis of PTSD and anxiety disorder, NOS, and assigned a GAF score of 49.  

After a careful review of the record, the Board finds that the lay and medical evidence of record does not support an assignment of more than the 30 percent disability rating assigned prior to May 20, 2008, and supports the assignment of a 70 percent rating from May 20, 2008 for an anxiety disorder (claimed as PTSD).  

Prior to May 20, 2008

The Board notes that the Veteran's psychiatric symptomatology prior to May 20, 2008 includes:  sleep difficulty; nightmares; flashbacks; irritability; frustration; anger; hypervigilence; avoidance; depressed mood; anhedonia; poor concentration; low energy; feelings of hopelessness and despair; avoidance of reminders of combat exposure; calm and cooperative behavior with no abnormal movements; good eye contact; normal speech; normal psychomotor skills; an irritable, up and down, okay and fair mood; constricted affect; linear and direct thought process; no delusions; no audio or visual hallucinations; no suicidal or homicidal ideation; fair judgment and insight; intact cognition; full alertness; and orientation in all four spheres.  

During this period, the record was absent of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

The Board also observes that, prior to May 20, 2008, that GAF scores of 55 were consistently assigned from April 2007 to May 2008, indicating no more than moderate symptoms.  In addition, during this period, VA medical records also reflect that the Veteran attended group therapy at a Vet Center, was active in his church group, lived with his wife, had good social support, and was found to be a low risk of harm to himself or others.  

With respect to the statements made by the Veteran and his spouse during this appeal, the Board notes that the Veteran and his wife are competent to attest to his current symptomatology.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board must, however, weigh a veteran's reports and lay statements against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board acknowledges the statements by the Veteran and his wife that his GAF scores of 49 and 50 indicated serious symptoms, his treating physician found that his PTSD caused serious impairment, that his condition had worsened in the past year, his wife was afraid to ask him questions because he goes into a rage, he got upset easily, cannot sleep with the lights off, has sleep difficulty, he investigated out the window when he is startled out of his sleep, and his wife did most of the driving due to his road rage.  The Board finds however, that neither the Veteran nor his wife are competent to attest to the actual severity of his psychiatric symptoms as these would constitute medical conclusions which neither of them are competent to make.  Thus, the Veteran is not competent to report that his current psychiatric symptoms were productive of serious impairment.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

The Board finds that the competent lay statements of record with respect to the Veteran's symptomatology prior to May 20, 2008, are not credible as they are inconsistent with the other evidence of record, including VA medical records from April 2007 and thereafter.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board points out that that the record is replete with medical evidence from April 2007 to May 2008, demonstrating that the Veteran's symptomatology, as noted above, was productive of moderate impairment, as evidenced by mental status evaluations revealing findings of calm and cooperative behavior with no abnormal movements; good eye contact; normal speech; normal psychomotor skills; linear and direct thought process; no delusions; no audio or visual hallucinations; no suicidal or homicidal ideation; fair judgment and insight; intact cognition; full alertness, and orientation in all four spheres.  In fact, the Veteran reported during this period that he attended group therapy at a Vet Center, was active in his church group, lived with his wife, had good social support, and was found by VA mental health providers to be a low risk of harm to himself or others.  

Moreover, as noted above, while the Veteran reported having GAF scores of 49 and 50, the contemporaneous medical evidence of record reveals prior to May 20, 2008, that GAF scores of 55 were consistently assigned from April 2007 to May 2008, indicating no more than moderate symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  As the Board finds that these lay statements are not credible as to the Veteran's symptomatology prior to May 20, 2008, they are not afforded any probative value.  

In addition, the VA outpatient treatment records from April 2007 to May 2008 reflect GAF scores of 55 assigned throughout this period, indicating moderate symptoms, however, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a disability rating in excess of 30 percent at any point prior to May 20, 2008.

As such, the Board finds that the criteria considered for a higher disability rating, in excess of 30 percent, is not demonstrated by the objective evidence of record and the Veteran's psychiatric symptoms are, in fact, considered and provided for in the criteria for a 30 percent disability rating prior to May 20, 2008.  Thus, the Board finds that, prior to May 20, 2008, the Veteran's anxiety disorder (claimed as PTSD) more nearly approximates the 30 percent disability rating assigned.

From May 20, 2008

The Board notes that, from May 20, 2008, the Veteran's anxiety disorder was productive of symptoms including: impaired impulse control from anger outbursts; irritability; mild to moderate short term memory deficits; variable/episodic mood swings; the inability to adapt to stressful circumstances such as a work-like setting; the inability to establish and maintain effective relationships; orientation to person, place and time; sleep difficulty; poor impulse control; mildly impaired recent memory; and social isolation.  GAF scores have been as low as 49, indicating serious symptoms.  

These symptoms also resulted in at least some serious difficulties both socially and occupationally with deficiencies in work, mood, family relations, judgment and thinking.  In this regard, the Board observes the October 2008 VA examiner's opinion, finding that the Veteran's mental disorder signs and symptoms, including anger outbursts/problems, anxiety-related irritability, mild to moderate short-term memory deficits, and variable/episodic mood swings, resulted in deficiencies in the following areas, judgment, thinking, family relations, work, and mood.  The VA examiner also found the Veteran had reduced reliability and productivity due to mental disorder symptoms and that stress sensitivity related to anxiety disorder appeared to limit the Veteran's stability and adaptation.  His treating physician at the VA also found that the Veteran had significant occupational/social impairment.  

As noted above, the Board notes that the Veteran and his wife are competent to attest to his current symptomatology, however, neither the Veteran nor his wife are competent to attest to the actual severity of his psychiatric symptoms as these would constitute medical conclusions which neither of them are competent to make.  Thus, the Veteran is not competent to report that his current psychiatric symptoms were productive of serious impairment.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

The Board finds that the competent lay statements of record with respect to the Veteran's symptomatology from May 20, 2008 are credible as they are consistent with the other evidence of record, including the October 2008 VA examination and the February 2009 VA physician's conclusions.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board points out that that the record reflects that the Veteran was assigned a GAF score of 50 by the VA examiner and 49 by the VA physician in February 2009, indicating serious symptoms.  Moreover, the VA examiner found the Veteran's mental disorder signs and symptoms resulted in deficiencies in the following areas, judgment, thinking, family relations, work, and mood and the February 2009 VA physician found that the Veteran had significant occupational and social impairment.  Therefore, the Board assigns probative value to the statements made by the Veteran and his wife with respect to his symptomatology from May 20, 2008.  

Thus, the Board finds that the above evidence demonstrates significant social and occupational impairment, from May 20, 2008, due to the Veteran's anxiety disorder (claimed as PTSD)Moreover, the GAF scores of 49 and 50 indicates serious symptoms and serious impairment in social and occupational functioning.  For all of these reasons, the Board concludes that, from May 20, 2008, the Veteran's disability picture most nearly approximates the criteria for the 70 percent disability rating.

Although a 70 percent rating is found to be warranted from May 20, 2008, the preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 70 percent for any portion of the period from May 20, 2008.  Despite the occupational and social impairment demonstrated in the record, there is no showing of gross impairment in thought processes or grossly inappropriate behavior.  While the record reflects findings of irritability, anger outbursts, and mild to moderate short-term memory deficits, there is no showing of gross impairment in thought processes, grossly inappropriate behavior or that the Veteran was a persistent danger of hurting himself or others at any time during the pendency of this appeal.  Moreover, the VA examination and February 2009 VA physician's letter consistently reflected no findings of suicidal ideation, homicidal ideation, cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance or delusional ideation.  The Veteran has also been consistently well-oriented.  

Furthermore, while the Veteran's GAF scores ranged from 49 to 50, indicating a serious severity of symptoms, evaluations are not assigned based solely upon GAF scores; and the symptomatology described in the record fails to more nearly approximate the criteria for a 100 percent rating at any point from May 20, 2008.  For all of the foregoing reasons, while an increased evaluation of 70 percent is justified from May 20, 2008, assignment of the next-higher 100 percent rating is not warranted here.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted either prior to or from May 20, 2008.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his anxiety disorder (claimed as PTSD) and provides for additional or more severe symptoms than currently shown by the evidence for the periods prior to and from May 20, 2008; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id.  Consequently, referral for extraschedular consideration is not warranted.

ORDER

For the period prior to May 20, 2008, a disability rating in excess of 30 percent for anxiety disorder (claimed as PTSD) is denied.  

From May 20, 2008, a disability rating of 70 percent for anxiety disorder (claimed as PTSD) is granted, subject to governing criteria applicable to the payment of monetary benefits.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for TDIU under the provisions of 38 C.F.R. § 4.16.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Board notes that, while the October 2008 VA examiner found that there was no total occupational and social impairment due to mental disorder signs and symptoms, he also found the Veteran's work was impaired as he quit working due to irritability and anger problems at work and that the Veteran had reduced reliability and productivity due to mental disorder symptoms.  In this regard, the VA examiner explained that stress sensitivity related to anxiety disorder appeared to limit the Veteran's stability and adaptation (i.e. unpredictable increases in anger and anxiety can hamper functioning in public, at home, etc.).  The VA examiner also noted that VA outpatient treatment reports documented the Veteran's prior reports of irritability, being put on probation at his last job, and having been referred to anger management.

Thereafter, in a February 2009 letter, the Veteran's treating physician at the VA found that he had significant occupational/social impairment, noting the Veteran's reports that he was put on probation at work and subsequently quit due to his inability to manage his irritability and anxiety levels.  

In a VA form 21-4192, request for employment information in connection with a claim for disability benefits, the Veteran's employer reported that the Veteran worked with this employer from September 1967 to January 2004 and the reason for the termination of his employment was due to retirement. The Veteran's employer indicated that the Veteran last worked in December 2003, he earned $37, 828.88 in the last 12 months preceding his late date of employment, he worked daily for eight hours a day, 40 days a week, and he had no time lost during the 12 months preceding his last date of employment.  

The above evidence pertaining to the Veteran's employment status raises the question as to unemployability.  Given this, and seeing that he now meets the appropriate percentage thresholds for a schedular award of TDIU, at least for the period from May 20, 2008, a VA medical opinion should be obtained as to the Veteran's employability.  In so finding, the Board recognizes that a claim for TDIU was previously adjudicated by the RO as a separate freestanding claim in a November 2009 rating decision.  However, in light of the recent case Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is properly considered as part of the determination of the appropriate disability rating rather than as a separate claim.  In this regard, the Board finds that as the Veteran claims a higher rating for his anxiety disorder (claimed as PTSD) is warranted and, in his claim for TDIU, he specifically indicated that his psychiatric disability, namely PTSD, prevented him from securing or following any substantially gainful occupation, and his claims for unemployability specifically relate to his service-connected anxiety disorder (claimed as PTSD) of which, he is seeking the maximum benefit available.  

Thus, the Board must remand this matter to obtain a VA medical opinion to determine whether it is at least as likely as not that his service-connected anxiety disorder (claimed as PTSD) renders him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In determining whether unemployability exists, consideration may also be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Veteran's reports to VA physicians and the October 2008 VA examiner also indicate he had undergone some disciplinary action at work prior to his retirement.  As the Veteran is now retired and no requests can be made directly to his employer, the Board finds that a request should be made to the Veteran for any copies of disciplinary actions during his employment which may help substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran submit his employment records, including any information relating to lost time due to disciplinary action (i.e., probation, suspension, etc.) or sick leave during his employment, or any other employment information detailing the circumstances or reasons for his retirement.  The RO/AMC should advise the Veteran that he has the sole responsibility of furnishing any such employment records, particularly since these records are generally highly confidential in nature and may not be releasable to anyone other than the Veteran.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine his degree of unemployability.  The claims folder should be made available to and reviewed by the examiner, to include the Veteran's employment information (VA form 21-4192) and any associated disciplinary actions of record (if any).  All appropriate tests and studies should be conducted.  Then the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected anxiety disorder (claimed as PTSD), renders him unable to secure or follow a substantially gainful occupation.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


